EXHIBIT 10.5

SEARS HOLDINGS CORPORATION

UMBRELLA INCENTIVE PROGRAM (UIP)

SECTION 1

GENERAL

1.1. Purpose. The Sears Holdings Corporation Umbrella Incentive Program (the
“UIP”) is a performance-based program. The UIP is designed to motivate the
salaried employees of Sears Holdings Corporation (the “Company”), Sears Holdings
Management Corporation, Sears, Roebuck and Co., Kmart Holding Corporation, and
their Subsidiaries, to achieve significant, lasting change that successfully
positions the Company for future growth. Performance goals under the UIP align
Participants’ financial incentives with the financial goals of the Company.
Awards under the UIP are designed to vary commensurately with achieved
performance. Both Awards structured to satisfy the requirements for
“performance-based compensation” outlined in regulations issued under
Section 162(m) of the Internal Revenue Code (“Code Section 162(m)”) and Awards
not so structured may be issued hereunder.

The Committee may make an Award to an Eligible Employee under the UIP, or from
time to time may establish under the UIP annual and long term incentive plans
for specific performance periods for specified groups of Eligible Employees, and
make Awards under such plans, consistent with the terms of the UIP. References
throughout this document to Awards under the UIP shall also refer to Awards
under any annual or long-term incentive plan established pursuant to the UIP.
All Awards hereunder, including awards under any annual or long-term incentive
plan established pursuant hereto, that are intended to constitute
“performance-based compensation” within the meaning of Code Section 162(m) and
the regulations thereunder are contingent on shareholder approval of the UIP, as
provided in subsection 3.1. The Company previously established the Sears
Holdings Corporation 2005 Senior Executive Long-Term Incentive Program, the
Sears Holdings Corporation 2005 Vice President Long-Term Incentive Program, the
Sears Holdings Corporation 2005 Senior Executive Annual Incentive Plan, the
Sears Holdings Corporation 2005 Salaried Employee Annual Incentive Plan, the
Sears Holdings Corporation 2006 Long-Term Incentive Program and the Sears
Holdings Corporation 2006 Annual Incentive Plan, each of which shall be treated
as established under the UIP and shall be a part thereof.

1.2. Operation, Administration, and Definitions. The operation and
administration of the UIP, including the Awards made under the UIP, shall be
subject to the provisions of Section 6 (relating to operation and
administration). Capitalized terms in the UIP shall be defined as set forth in
the UIP (including the definitional provisions of Section 9).

SECTION 2

PARTICIPATION

2.1. Eligible Employee. The term “Eligible Employee” means those salaried
employees of the Company or a Subsidiary who are designated as Eligible
Employees by the “Committee” (as such term is defined in subsection 6.2 and
further described in Section 7). Subject to the terms and conditions of the UIP,
the Committee shall determine and designate, from time to time, from among the
Eligible Employees, those persons who shall be granted one or more Awards under
the UIP, and thereby become “Participants” in the UIP.

2.2. New Hires. The Committee may designate as Participants those salaried
employees whom the Committee determines have been newly hired or promoted into
the group of Eligible Employees, provided that the terms and conditions of
Awards to such individuals shall be subject to such adjustments as the Committee
deems necessary or desirable to qualify such Awards as performance-based
compensation for purposes of Code Section 162(m), if such Awards are intended to
meet the requirements of Code Section 162(m).

SECTION 3

CASH INCENTIVE AWARDS/STOCK AWARDS

3.1 A “Cash Incentive Award” is the grant of a right to receive a payment of
cash (or in the discretion of the Committee, Stock having Fair Market Value, as
of the date of payment, equivalent to the cash otherwise payable) that is
contingent on the achievement of performance goals for the applicable
performance period, as established by the Committee. The grant of Cash Incentive
Awards may also be subject to such other conditions, restrictions and
contingencies as determined by the Committee. Except as otherwise

 

1



--------------------------------------------------------------------------------

provided in this Section 3, Cash Incentive Awards are intended to be
“performance-based compensation” as that term is used in regulations issued
under Code Section 162(m), and shall comply with the requirements of this
Section 3 to the extent such compliance is determined by the Committee to be
required for the Cash Incentive Awards to be treated as performance-based
compensation. With respect to Cash Incentive Awards that are intended to
constitute “performance-based compensation” within the meaning of Code
Section 162(m) and the regulations thereunder, any such Award shall be
contingent on shareholder approval of the UIP in accordance with Code
Section 162(m) and the regulations promulgated thereunder, and no amount shall
be paid under any such Award, unless and until shareholder approval of the UIP
has been obtained in accordance with Code Section 162(m) and the regulations
thereunder.

3.2 Maximum Award. For Cash Incentive Awards that are intended to be
performance-based compensation under Code Section 162(m) and the regulations
issued thereunder, no more than $5,000,000 may be paid to any one individual
pursuant to such Awards granted for any performance period of one year (provided
that if a performance period is less than one year, the limit shall be subject
to a corresponding pro rata reduction), and no more than $15,000,000 may be paid
to any one individual pursuant to such Awards granted for any performance period
of three years (provided that if a performance period is less than three years,
the limit shall be subject to a corresponding pro rata reduction). Cash
Incentive Awards that are not intended to be performance-based compensation
under Code Section 162(m) and the regulations thereunder are not subject to the
foregoing limits. The Committee may establish overlapping performance periods;
provided that, to the extent that the performance periods applicable to any
individual overlap, the limit (and the pro rata reduction required under the
preceding sentence) with respect to the second performance period shall be based
on the portion of the period that does not overlap with the prior period.

3.3 Performance Goals. The performance goals established for the performance
period established by the Committee with respect to Awards intended to
constitute performance-based compensation under Code Section 162(m) and the
regulations thereunder shall be objective (as that term is described in
regulations under Code Section 162(m)), and shall be established in writing by
the Committee not later than 90 days after the beginning of the performance
period (but in no event after 25% of the performance period has elapsed), and
while the outcome as to the performance goals is substantially uncertain. The
performance goals established by the Committee may be with respect to corporate
performance, operating group or sub-group performance, individual company
performance, other group or individual performance, or division performance, and
shall be based on one or more of the Performance Measures described in
subsection 3.6, below.

3.4 Attainment of Performance Goals. A Participant otherwise entitled to receive
a Cash Incentive Award intended to meet the requirements of performance-based
compensation under Code Section 162(m) and the regulations thereunder for any
performance period shall not receive a settlement of the Award until the
Committee has determined that the applicable performance goal(s) have been
attained. To the extent that the Committee exercises discretion in making the
determination required by this subsection, such exercise of discretion may not
result in an increase in the amount of the payment.

3.5 Partial Achievement. The terms of an Award may provide that partial
achievement of the performance goals may result in a payment or vesting based
upon the degree of achievement.

3.6 Performance Measures.

(a) Generally. Performance measures may be based on any one or more of the
following: share price, market share, cash flow, revenue, revenue growth,
earnings per share, operating earnings per share, operating earnings, earnings
before interest, taxes, depreciation and amortization, return on equity, return
on assets, return on investment, net income, net income per share, economic
value added, market value added, store sales growth, customer satisfaction
performance goals measured by independent customer satisfaction surveys and
employee opinion survey results measured by an independent firm, and strategic
business objectives, consisting of one or more objectives based on meeting
specific cost or profit targets or margins, business expansion goals and goals
relating to acquisitions or divestitures. Each goal may be expressed on an
absolute and/or relative basis, may be based on the Company as a whole or of any
one or more business units of the Company, or its Subsidiaries, and may be based
on or otherwise employ comparisons based on internal targets, the past
performance of the Company or of any one or more business units of the Company
or its Subsidiaries, and/or the past or current performance of other companies,
or an index.

 

2



--------------------------------------------------------------------------------

(b) Extraordinary Items. In establishing any performance goals, the Committee
may, no later than the date such performance goals are established in accordance
with subsection 3.3, provide for the exclusion of the effects of the following
items, to the extent identified in the audited financial statements of the
Company, including footnotes, or in the Management Discussion and Analysis of
Financial Condition and Results of Operations accompanying such financial
statements: (i) asset write-downs; (ii) litigation or claim judgments or
settlements; (iii) extraordinary, unusual, and/or nonrecurring items of gain or
loss; (iv) gains or losses on acquisitions or divestitures or store closings;
(v) noncapital, purchase accounting items; (vi) changes in tax or accounting
principles, regulations or laws; (vii) mergers or acquisitions;
(viii) integration costs disclosed as merger related; (ix) accruals for
reorganization or restructuring programs; (x) bankruptcy-related matters of the
predecessor company, and (xi) foreign exchange gains and losses. To the extent
the exclusion of any item affects Awards intended to constitute
performance-based compensation under Code Section 162(m), such exclusion shall
be specified in a manner that satisfies the requirements of Code Section 162(m),
including without limitation the requirement that performance goals be
objectively determinable.

3.7 Non-Performance-Based Compensation. Nothing in this Section 3 shall preclude
the Committee, the Company, or any Subsidiary from granting Cash Incentive
Awards that are not intended to be performance-based compensation under Code
Section 162(m); provided, however, that, at the time of grant of Cash Incentive
Awards by the Committee, the Committee shall designate whether such amounts are
intended to constitute performance-based compensation within the meaning of Code
Section 162(m) and the regulations thereunder. To the extent that the provisions
of this Section 3 reflect the requirements applicable to performance-based
compensation under Code Section 162(m) and the regulations thereunder, such
provisions shall not apply to any Award which is not intended to satisfy such
performance-based compensation requirements.

SECTION 4

DISTRIBUTION

4.1. General. Subject to Sections 5 and 6, the shares of Stock or the cash that
result from an Award shall be distributed, in a single lump sum, as soon as
practicable after the first Committee meeting after the results for a
performance period are available to the Committee (or in the case of Awards not
intended to satisfy the requirements of Code Section 162(m) such time as
specified by the Committee in the Award). Notwithstanding anything herein to the
contrary, as to Awards intended to meet the requirements of performance-based
compensation under Code Section 162(m) and the regulations thereunder, no
distribution shall be made hereunder until after the Committee has certified the
attainment of the performance goals and the amount to be paid to each
Participant. The date as of which payment is made in accordance with this
subsection 4.1 is referred to herein as the “payment date.”

4.2. Termination and Other Provisions. All distributions are subject to the
provisions of Sections 5 and 6, below.

SECTION 5

TERMINATION

5.1. The effect of death, disability, or termination of employment on a
Participant’s right to receive a Cash Incentive Award (whether payable in cash
or Stock) shall be determined by the Committee under the terms of the Award (or
the terms of the annual or long term incentive plan under which the Award is
granted) and may depend both on the reason for the termination, if applicable,
and the point in the performance period at which the event occurs, subject to
the requirements of Code Section 162(m) and the regulations thereunder in the
case of Awards intended to constitute performance-based compensation under that
Code Section.

SECTION 6

OPERATION AND ADMINISTRATION

6.1. Source of Awards. In the case of Awards under the UIP that are settled in
shares of Stock, such shares shall be distributed under a stock plan adopted by
the Company and approved by the shareholders thereof that provides for the
issuance of Stock in satisfaction of Awards hereunder (which in no event shall
be an employee stock purchase plan). In the event of any conflict between this
document and such stock plan, the provisions of the stock plan shall govern.

 

3



--------------------------------------------------------------------------------

6.2. Committee. The UIP is administered by the Compensation Committee of the
Board (the “Committee”), as further described at Section 7. Any determinations
by the Committee regarding the UIP are binding on all Participants. The
Committee may make changes that it deems appropriate for the effective
administration of the UIP. Subject to subsection 6.3, these changes may not
increase the benefits to which Participants may become entitled under an Award,
nor change the pre-established measures in goals that have been approved with
respect to any Award that is intended to constitute performance-based
compensation under Code Section 162(m).

6.3. Negative Discretion. Notwithstanding anything in the UIP to the contrary,
prior to the settlement of any Cash Incentive Award, the Committee may reduce
the amount of such Award, or the number of shares of Stock or amount of cash to
be delivered in connection with such Award.

6.4. General Restrictions. Notwithstanding any other provision of the UIP, the
Company shall have no obligation to deliver any shares of Stock or make any
other distribution of benefits under the UIP unless such delivery or
distribution complies with all applicable laws (including, without limitation,
the requirements of the Securities Act of 1933, as amended), and the applicable
requirements of any securities exchange or similar entity.

6.5. Tax Withholding. All distributions under an Award are subject to
withholding of all applicable taxes, and the Committee may condition the
delivery of any shares or other benefits under an Award on satisfaction of the
applicable withholding obligations. To the extent permitted by the Committee,
such withholding obligations may be satisfied (i) through cash payment by the
Participant, (ii) through the surrender of shares of Stock which the Participant
already owns (provided, however, that to the extent shares described in this
clause (ii) are used to satisfy more than the minimum statutory withholding
obligation, as described below, then, except as otherwise provided by the
Committee, payments made with shares of Stock in accordance with this
clause (ii) shall be limited to shares held by the Participant for not less than
six months prior to the payment date (or such other period of time as the
Company’s accountants may require), or (iii) through the surrender of shares of
Stock to which the Participant is otherwise entitled under the UIP; provided,
however, that such shares under this clause (iii) may be used to satisfy not
more than the Company’s minimum statutory withholding obligation (based on
minimum statutory withholding rates for Federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income).

6.6. Settlement of Awards. The obligation to make payments and distributions
with respect to Awards may be satisfied through cash payments, the delivery of
shares of Stock, or a combination thereof, subject, in the case of settlement in
shares, to the terms of the stock plan under which the Stock is issued.
Satisfaction of any such obligations under an Award, which is sometimes referred
to as the “settlement” of the Award, may be subject to such conditions,
restrictions and contingencies as the Committee shall determine. Each Subsidiary
shall be liable for payment of cash due under the UIP with respect to any
Participant to the extent that such benefits are attributable to the services
rendered for that Subsidiary by the Participant. Any disputes relating to
liability of a Subsidiary for cash payments shall be resolved by the Committee.

6.7. Transferability. Except as otherwise provided by the Committee, Awards
under the UIP are not transferable except as designated by the Participant by
will or by the laws of descent and distribution.

6.8. Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under an Award, and any permitted modification, or
revocation thereof, shall be in writing filed with the Committee at such times,
in such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the UIP, as the Committee shall require.

6.9. Agreement With Company. Any Award under the UIP shall be subject to such
terms and conditions, not inconsistent with the UIP, as the Committee shall, in
its sole discretion, prescribe. The terms and conditions of any Award to any
Participant shall be reflected in such form of written (including electronic)
document as is determined by the Committee. A copy of such document shall be
provided to the Participant, and the Committee may, but need not, require that
the Participant sign a copy of such document. Such document is referred to as an
“Award Agreement” regardless of whether any Participant signature is required.

6.10. Action by Company or Subsidiary. Any action required or permitted to be
taken under the UIP by the Company, Sears Holdings Management Corporation,
Sears, Roebuck and Co., Kmart Holding Corporation or any Subsidiary shall be by
resolution of its board of directors, or by action of one or more members of the
board of directors of such company (including a committee of the board) who are
duly authorized to act for such board with respect to the applicable action, or
(except to the extent prohibited by applicable law or applicable rules of any
securities exchange or similar entity) by a duly authorized officer of such
company.

 

4



--------------------------------------------------------------------------------

6.11. Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

6.12. Limitation of Implied Rights.

(a) Neither a Participant nor any other person shall, by reason of participation
in the UIP, acquire any right in or title to any assets, funds or property of
the Company or any Subsidiary whatsoever, including, without limitation, any
specific funds, assets, or other property which the Company or any Subsidiary,
in its sole discretion, may set aside in anticipation of a liability under the
UIP. A Participant shall have only a contractual right to the cash or Stock, if
any, payable under the UIP, unsecured by any assets of the Company or any
Subsidiary, and nothing contained in the UIP shall constitute a guarantee that
the assets of the Company or any Subsidiary shall be sufficient to pay any
benefits to any person.

(b) The UIP does not constitute a contract of employment, and selection as a
Participant shall not give any participating employee the right to be retained
in the employ of the Company or any Subsidiary, nor any right or claim to any
benefit under the UIP, unless such right or claim has specifically accrued under
the terms of the UIP. Except as otherwise provided in the UIP, no Award under
the UIP shall confer upon the holder thereof any rights as a shareholder of the
Company prior to the date on which the individual fulfills all conditions for
receipt of such rights.

6.13. Evidence. Evidence required of anyone under the UIP may be by certificate,
affidavit, document or other information, which the person charged with acting
on such evidence considers pertinent and reliable, and which has been signed,
made or presented by the proper party or parties.

6.14. Corporate Transaction. In the event of a corporate transaction involving
the Company (including without limitation, any Stock dividend, Stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, sale of assets or subsidiaries, combination
or exchange of shares), the Committee may adjust Awards to preserve but in no
event increase the benefits or potential benefits of the Awards; provided,
however, that no such adjustment may be made to the extent such adjustment would
cause Awards that are intended to constitute performance-based compensation to
cease to qualify as such under Code Section 162(m). Actions permitted under the
preceding sentence by the Committee may include any adjustments that the
Committee determines to be equitable (which may include, without limitation,
(a) replacement of Awards with other Awards which the Committee determines have
comparable value and which are based on stock of a company resulting from the
transaction, and (b) cancellation of the Award in return for cash payment of the
current value of the Award, determined as though the Award is fully vested at
the time of the payment.

SECTION 7

COMMITTEE

7.1. Administration. As provided in subsection 6.2, the authority to control and
manage the operation and administration of the UIP shall be vested in the
Compensation Committee of the Board of Directors of the Company (the
“Committee”).

7.2. Powers of Committee. The Committee’s administration of the UIP shall be
subject to the following:

(a) As provided in subsection 2.1 above, the Committee shall have the authority
and discretion to determine those salaried employees who are Eligible Employees
and to select from among the Eligible Employees those persons who shall receive
Awards.

(b) Subject to the other provisions of the UIP, the Committee shall have the
authority and discretion to determine the time or times of receipt and the types
of Awards, to establish the terms, conditions, restrictions, and other
provisions of Awards, and (subject to the restrictions imposed by Section 8) to
amend, cancel, or suspend Awards. However (and subject at all times to the
requirements of Code Section 162(m) as to Awards that are intended to constitute
performance-based compensation under that Section), to the extent that the
Committee determines that the restrictions imposed by the UIP preclude the
achievement of the material purposes of the Awards in jurisdictions outside the
United States, the Committee shall have the authority and discretion to modify
those restrictions as the Committee determines to be necessary or appropriate to
conform to applicable requirements or practices of jurisdictions outside of the
United States.

 

5



--------------------------------------------------------------------------------

(c) The Committee shall have the authority and discretion to interpret the UIP,
to establish, amend, and rescind any rules and regulations relating to the UIP,
to determine the terms and provisions of any Award Agreement made pursuant to
the UIP, and to make all other determinations that may be necessary or advisable
for the administration of the UIP.

(d) Any interpretation of the UIP by the Committee and any decision made by it
under the UIP are final and binding on all persons.

7.3. Delegation by Committee. Except to the extent prohibited by applicable law
or the applicable rules of a securities exchange or similar entity, or as would
cause UIP Awards intended to constitute performance-based compensation under
Code Section 162(m) to fail to so qualify, the Committee may allocate all or any
portion of its responsibilities and powers to any one or more of its members and
may delegate all or any part of its responsibilities and powers to any person or
persons selected by it. The Committee may revoke any such allocation or
delegation at any time.

7.4. Information to be Furnished to Committee. The Company, Sears Holdings
Management Corporation, Sears, Roebuck and Co., Kmart Holding Corporation, and
their Subsidiaries, shall furnish the Committee with such data and information
as it determines may be required for it to discharge its duties hereunder. The
records of the Company, Sears Holdings Management Corporation, Sears, Roebuck
and Co., Kmart Holding Corporation and their Subsidiaries, as to an employee’s
or Participant’s employment, termination of employment, leave of absence,
reemployment, and compensation shall be conclusive on all persons unless
determined to be incorrect. Participants and other persons entitled to benefits
under the UIP must furnish the Committee such evidence, data or information as
the Committee considers desirable to carry out the terms of the UIP, subject to
any applicable privacy laws.

SECTION 8

AMENDMENT AND TERMINATION

The Board or the Committee may, at any time, amend or terminate the UIP, and the
Board or the Committee may amend any Award; provided, that no amendment or
termination may, in the absence of written consent to the change by the affected
Participant (or, if the Participant is not then living, the affected
beneficiary), adversely affect the rights of any Participant or beneficiary
under any Award granted under the UIP prior to the date such amendment is
adopted by the Board or the Committee, and no amendment may be made, without
consent of the shareholders of the Company, that would cause any Awards intended
to meet the requirements of “performance-based compensation” under Code
Section 162(m) and the regulations thereunder to cease to be deductible under
Code Section 162(m). Notwithstanding anything herein to the contrary, (i) no
amendment shall be made that would cause the Plan not to comply with the
requirements of Code Section 409A or any other applicable law or rule of any
applicable securities exchange or similar entity, and (ii) the UIP and any Award
thereunder may be amended without Participant consent to the extent that the
Committee determines such amendment necessary to cause the UIP or Award to
comply with the requirements of Code Section 409A or any other applicable law or
rule of any applicable securities exchange or similar entity.

SECTION 9

DEFINED TERMS

In addition to the other definitions contained herein, the following definitions
shall apply:

(a) Award. The term “Award” means any Cash Incentive Award, whether settled in
cash or Stock.

(b) Board. The term “Board” means the Board of Directors of the Company.

(c) Code. The term “Code” means the Internal Revenue Code of 1986, as amended. A
reference to any provision of the Code shall include reference to any successor
provision of the Code.

(d) Fair Market Value. The term “Fair Market Value” shall mean the reported
closing price of a share of Stock on the principal securities exchange or market
on which the Stock is then listed or admitted to trading.

(e) Stock. The term “Stock” means common shares of the Company.

(f) Subsidiary. The term “Subsidiary” means any company during any period in
which it is a “subsidiary corporation” (as that term is defined in
Section 424(f) of the Code) with respect to the Company.

 

6



--------------------------------------------------------------------------------

FIRST AMENDMENT TO THE SEARS HOLDINGS CORPORATION

UMBRELLA INCENTIVE PROGRAM (UIP)

Pursuant to the authority reserved to the Board or the Committee under Section 8
of the Sears Holdings Corporation Umbrella Incentive Program (UIP), the UIP is
hereby amended in the following respects, effective as of February 23, 2007,
contingent upon shareholder approval of this First Amendment to the UIP:

1. Section 3.1 of the UIP is amended by deleting it in its entirety and
inserting a new Section 3.1 in its place to read as follows:

“3.1 Awards. An Award may be granted under the UIP in the form of a “Cash
Incentive Award’ or a “Stock Award”.

 

  (a) A Cash Incentive Award is a grant of a right to receive a payment of cash
(or in the discretion of the Committee, shares of Stock having Fair Market
Value, as of the date of payment, equivalent to the cash otherwise payable) that
is contingent upon achievement of performance goals for the applicable
performance period, as established by the Committee.

 

  (b) A Stock Award is a grant of shares of Stock, which grant shall be subject
to risk of forfeiture or other restrictions that will lapse upon the achievement
of performance goals for the applicable performance period, as established by
the Committee.

The grant of an Award may also be subject to such other conditions, restrictions
and contingencies as determined by the Committee. Except as otherwise provided
in this Section 3, Awards are intended to be “performance-based compensation” as
that term is used in regulations issued under Code Section 162(m), and shall
comply with the requirements of this Section 3 to the extent such compliance is
determined by the Committee to be required for the Awards to be treated as
performance-based compensation. With respect to Awards that are intended to
constitute “performance-based compensation” within the meaning of Code
Section 162(m) and the regulations issued thereunder, any such Award shall be
contingent upon shareholder approval of the UIP or any amendment to the UIP
implicating Code Section 162(m) and the regulations issued thereunder, and no
amount shall be paid under any such Award unless and until shareholder approval
has been obtained in accordance with Code Section 162(m) and the regulations
issued thereunder.”

2. Section 3.2 of the UIP is amended by deleting it in its entirety and
inserting a new Section 3.2 in its place to read as follows:

“3.2 Maximum Amount. For Awards that are intended to be performance-based
compensation under Code Section 162(m) and the regulations issued thereunder:

 

  (a) No more than $5,000,000 may be paid to any one individual pursuant to such
Awards granted for any performance period of one year (provided that if the
performance period is less than one year, the limit shall be subject to a
corresponding pro rata reduction);

 

  (b) No more than $15,000,000 may be paid to any one individual pursuant to
such Awards granted for any performance period of three years (provided that if
the performance period is less than three years, the limit shall be subject to a
corresponding pro rata reduction); and

 

  (c) No more than $20,000,000 may be paid to any one individual pursuant to
such Awards granted for any performance period of four or more years, which
period shall be based on a fixed number of years (provided that if the
performance period is less than four years), the limit shall be subject to a
corresponding pro rata reduction).

Awards that are not intended to constitute “performance-based compensation”
under Code Section 162(m) and the regulations issued thereunder, are not subject
to the foregoing limits. The Committee may establish overlapping performance
periods; provided that, to the extent that the performance periods applicable to
any individual overlap, the limit (and any required pro rata reduction) with
respect to a subsequent performance period shall be reduced by the amount of the
limit of a prior performance

 

7



--------------------------------------------------------------------------------

period attributable to the overlapping portion of any such prior performance
period. At the end of any performance period for which there is a subsequent
overlapping period, when the amount payable to an individual with respect to the
former performance period is known, the Committee shall determine the amount
attributable to each year within the performance period, by allocating the
amount payable over the performance period on a straight-line basis.”

3. Any reference to “Cash Incentive Award” following Section 3.2 that, based on
the amendments above, should be construed to refer to Cash Incentive Award or
Stock Award (as added by new subsection 3.1(b) of the UIP), shall be construed
by the Board and Committee to refer also to a Stock Award as appropriate.

4. Except as amended herein, the UIP is hereby confirmed in all other respects.

SECOND AMENDMENT

TO THE

SEARS HOLDINGS CORPORATION

UMBRELLA INCENTIVE PROGRAM (UIP)

Pursuant to the authority reserved to the Board or the Committee under Section 8
of the Sears Holdings Corporation Umbrella Incentive Program (UIP), the UIP is
hereby amended in the following respects, effective as of March 15, 2007:

1. Section 2.1 of the UIP is amended by adding a new sentence at the end thereof
to read as follows:

“Notwithstanding the forgoing, with respect to any annual incentive plan
established under the UIP, the term “Eligible Employee” shall mean those
salaried and hourly employees of the Company or a Subsidiary who are designated
as Eligible Employees under the terms of the annual incentive plan and thereby
become “Participants” under such annual incentive plan.”

2. Section 2.2 of the UIP is amended by adding a new sentence at the end thereof
to read as follows:

“Notwithstanding the forgoing, with respect to any annual incentive plan
established under the UIP, the eligibility of newly hired employees shall be
determined in accordance with the terms of the applicable annual incentive
plan.”

3. The first sentence of Section 3.6(b) of the UIP is amended by:

(a) Inserting the following clause immediately after “(x) bankruptcy-related
matters of the predecessor company,”:

“(xi) investment income or loss, and”; and

(b) Relettering item (xi) as “(xii)”.

4. Except as amended herein, the UIP is hereby confirmed in all other respects.

 

8